


Exhibit 10.1(m)


AMENDMENT NUMBER 3 TO
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDMENT NUMBER 3 TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
made and entered into as of October 28, 2011, by and between Ameristar Casinos,
Inc., a Nevada corporation (the “Company”), and Peter C. Walsh (the
“Executive”).
WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement, dated as of March 13, 2002, as amended by those amendments dated as
of August 16, 2002 and May 31, 2008 (as so amended, the “Agreement”); and
WHEREAS, the Company and the Executive desire to further amend the Agreement in
certain respects as more particularly set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and the Executive agree as follows:
1.
Amendment to Section 3.1. The second and third sentences of Section 3.1 of the
Agreement are hereby amended, effective as of the date hereof, by deleting the
words “the anniversary of the Executive's date of hire” and replacing them with
the words “January 1”, and by deleting the word “Company” in each place it
appears and replacing it with the words “Compensation Committee.”

2.
Amendment to Section 3.2. A new sentence is hereby added to the end of Section
3.2 of the Agreement, effective as of the date hereof, to read as follows: “Any
Annual Bonus payable to the Executive shall be paid as soon as reasonably
practicable in the following calendar year, but in all cases on or before March
15th of such following calendar year.”

3.
Amendments to Sections 6.4(g) and 6.5(g). Sections 6.4(g) and 6.5(g) of the
Agreement are hereby amended and restated in their entirety, effective as of the
date hereof, to read as follows:

“(g)    monthly cash payments for eighteen (18) months after the termination of
employment, payable on the first day of each month, beginning in the month
following the Executive's termination of employment, equal to the monthly cost
(including both the employee and Company portions thereof) of continued
participation by the Executive and his eligible dependents in group health
insurance (including supplemental group health benefits) throughout the
continuation period. Such payments may, but need not, be applied by the
Executive to pay for COBRA coverage or to purchase other coverage from another
provider during any applicable continuation period; and”.
4.
Amendment to Section 7. Section 7 of the Agreement is hereby deleted in its
entirety effective as of the date hereof.

5.
Amendment to Section 8.4. Section 8.4 of the Agreement is hereby amended and
restated in its entirety, effective as of the date hereof, to read as follows:

“8.4    Payments Upon Termination Conditioned on Release of Claims. Any payments
(other than payments for previously accrued, but unpaid, compensation) to the
Executive under Section 6 or 7 shall be subject to the condition that the
Executive accepts and executes, without subsequent revocation, a release of
claims substantially in the form attached hereto as Exhibit A. Such release of
claims shall be provided to the Executive as soon as possible following the date
of his termination of employment (the “Termination Date”), but in no event more
than 10 days following the Termination Date (the actual date of delivery to the
Executive being the “Delivery Date”). The release of claims shall be executed
and delivered to the Company by the Executive within 21 days




--------------------------------------------------------------------------------




following the Delivery Date. Any payments scheduled to be made under Section 6
or 7 prior to the date (the “Release Effective Date”) such release of claims
becomes effective and irrevocable in accordance with its terms (which date shall
be no later than the date that is 38 days following the Termination Date) shall
be withheld and paid in a lump sum on the Release Effective Date.”
6.
Amendment to Section 9. Section 9 of the Agreement is hereby deleted in its
entirety effective as of the date hereof.

7.
Amendment to Section 11.2. A new sentence is hereby added to the end of Section
11.2 of the Agreement, effective as of the date hereof, to read as follows:
“Notwithstanding the foregoing, the Executive shall be entitled to retain any
personal property belonging to the Executive as well as any documents relating
to the Executive's compensation as reasonably necessary for personal tax
preparation.”

8.
Amendment to Section 25.2. A new sentence is hereby added to the end of Section
25.2 of the Agreement, effective as of the date hereof, to read as follows: “The
amount of expenses eligible for reimbursement or in-kind benefits provided
during the calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other calendar year.”

9.
Amendment to Exhibit A. Exhibit A of the Agreement, Separation Agreement and
General and Special Release, is hereby amended, effective as of the date hereof,
as follows:

(a)
The term “employment-related” is hereby added following the phrase “release by
the Executive of any and all” in the first sentence of the Exhibit.

(b)
The words “relating to Executive's employment with the Company” are hereby added
following the phrase “of whatsoever kind and character in any manner whatsoever
arising prior to the date of this Agreement” in the first sentence of the second
paragraph of the Exhibit.

(c)
The following shall be added to the end of the second paragraph of the Exhibit:
“; but excluding any claims that the Executive has or may have, in his capacity
as an officer, director, employee, agent, representative or manager, against the
Company for indemnification, contribution or advancement of expenses pursuant to
any contractual arrangements between Executive and the Company or under the
Company's organizational documents or applicable law.”

(d)
A new sentence is hereby added to the end of the third paragraph of the Exhibit
to read as follows: “As of the date of the Executive's termination of employment
with the Company, the Company is not aware of any breach of the Employment
Agreement or any other employment-related claims that the Company may have
against the Executive.”

10.
Confirmation. Except as amended pursuant to this Amendment, the terms of the
Agreement shall continue in full force and effect.

[signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


 
 
 
 
 
AMERISTAR CASINOS, INC.
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Gordon R. Kanofsky
 
 /s/ Peter C. Walsh
 
 
 
 
 
Name:
 
Gordon R. Kanofsky
 
PETER C. WALSH
Title:
 
Chief Executive Officer
 
 
 
 
 
 
 





